EXAMINER’S AMENDMENT
This application is in condition for allowance except for the presence of claims 12-20 directed to Invention ll non-elected without traverse.  Accordingly, claims 12-20 have been cancelled.
Examiner notes: Examiner has considered claims 12-20 as a rejoinder, however, after consideration, the claims have been cancelled, since claims 12-20 have not been amended. 
The claims are amended as follows:
12. (Cancelled)
13. (Cancelled)
14. (Cancelled)
15. (Cancelled)
16. (Cancelled)
17. (Cancelled)
18. (Cancelled)
19. (Cancelled)
20. (Cancelled)

REASONS FOR ALLOWANCE

The following is an examiner’s statement of reasons for allowance:
The reasons for allowance from the Notice of Allowance sent on February 11, 2022 has not changed.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JILLIAN PIERORAZIO whose telephone number is (571)270-0553. The examiner can normally be reached M-F 8:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 571-272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 


/JILLIAN K PIERORAZIO/Primary Examiner, Art Unit 3732